 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     DAVID CHARLES DREIER,                         Case No. 1:18-cv-01185-JDP
12                         Plaintiff,
13                         v.                        ORDER DISCHARGING ORDER TO SHOW
       COMMISSIONER OF SOCIAL                        CAUSE
14
       SECURITY,
15                                                   ECF No. 7
                           Defendant.
16

17            On March 14, 2019, we issued an order to show cause for plaintiff’s failure to prosecute

18   and to comply with court orders. ECF No. 7. On April 12, 2019, plaintiff served defendant. ECF

19   No. 16. On April 17, 2019, plaintiff responded to the order to show cause. ECF No. 9.

20   Therefore, the order to show cause, ECF No. 7, is discharged. The parties shall comply with the
21   remaining deadlines in the scheduling order and respond to the order re consent. ECF No. 6.

22
     IT IS SO ORDERED.
23

24
     Dated:      April 18, 2019
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28   No. 204
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
